Pee Curiam,
The learned judge below after finding the facts in detail summed up his conclusion as follows; “ As I have found the facts, this is the situation: The plaintiff being insolvent and about to fail in business, put the property at Twenty-fourth *124and Spring Gardon streets in the name of one Hannah McHenry, to cheat his creditors. This was in July, 1888two days afterwards he confessed judgment largely in excess of the value of the property. Hannah McHenry held the property for him till March, 1890, when, at Mr. McBrerty’s request, she conveyed it to Mr. Hyde. Hyde ivas to carry it, pay the building association dues, and other charges, and receive the rents; when the building association stock matured and the mortgage of 13,000 thus became paid and satisfied, a new loan was to be created and Hyde paid whatever was coming to him, then the property was to be reconveyed to McBrerty.
“Hyde died about the time the shares matured. This is an effort to have his heirs reconvey on payment to them of whatever was due Hyde. The promise to reconvey was a verbal one. The scheme was to get back in 1897, or thereabouts, property he had conveyed in 1888 in fraud of his creditors.
“ The conveyance to Hyde was a continuation of the fraudulent object in view at the time of the conveyance to Mrs. McHenry. The law will not enforce agreements made under such circumstances.
“ The fraud at the beginning of the transaction continues through it all, and I decline to enforce the agreement to re-convey that Mr. Hyde made.
“ Let a decree be drawn dismissing the bill—each side to pay his own costs.”
The findings are justified by the evidence and fully sustain the conclusion. Decree affirmed.